Per Curiam.

The portion of the order complained of is that requiring appellant to discontinue the practice of moving a freight train on a main track with less than a full crew.
The purpose of the “full crew” statute, former Section 12556, General Code, is to. protect railroad employees and passengers. The interpretation of the section that all five crew members are required to be aboard a through train whenever moving on a main track fails to recognize the duties of a flagman or rear brakeman which require him, at times, to be on the *239ground in the interest of safety and to remain behind to protect his train and a following train against collision or derailment from any defective tracks.
Appellant’s practice of occasionally permitting a through freight train to enter onto a main track from a passing siding and to move on the main track with one engineer, one fireman, one conductor and one brakeman aboard, leaving the second brakeman behind, is not a violation of that statute. The portion of the order complained of, being unreasonable and unlawful, is reversed.

Judgment accordingly.

Middleton, Taft, Haet, Zimmeeman and Stewart, JJ., concur.
Weygandt, C. J.-, and Lamneck, J., not participating.